Citation Nr: 1736746	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-27 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an earlier effective date for a grant of a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an initial disability rating in excess of 50 percent prior to February 22, 2011, and in excess of 50 percent beginning on May 1, 2011, for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for loss of vision, to include as secondary to service-connected diabetes mellitus type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969, to include service in the Republic of Vietnam from July 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to an earlier effective date for a grant of a TDIU and entitlement to service connection for loss of vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 22, 2011 and beginning on May 1, 2011, the symptoms and overall impairment caused by the Veteran's PTSD approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent prior to February 22, 2011, and beginning on May 1, 2011, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  

The Veteran's PTSD is currently evaluated as 50 percent disabling from October 4, 2007 to February 21, 2011, as 100 percent disabling from February 22, 2011 to April 30, 2011 due to a period of hospitalization, and again as 50 percent disabling beginning on May 1, 2011.  The Veteran's ratings were assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

After carefully reviewing the evidence of record, the Board finds that both prior to February 22, 2011 and beginning on May 1, 2011, the Veteran's PTSD approximated occupational and social impairment with deficiencies in most areas-the criteria for initial 70 percent ratings.  Accordingly, the Board will grant the Veteran's claim in part.

Throughout the course of the appeal, the Veteran was afforded multiple VA examinations in relation to his PTSD claim.  Specifically, the Veteran was given VA examinations in December 2008, January 2011, September 2012, and May 2016.  During the December 2008 VA examination, the Veteran reported that he had good family relationships but few social relationships.  The Veteran stated that he did not engage in any activities or leisure pursuits.  Although he did not report any history of suicide attempts or violence, the Veteran stated that he had been physically violent with his wife about 7 years prior.  The Veteran also reported a lack of motivation, tremors, a depressed mood, being fearful, and sleep impairment with nightmares that left him irritable during the day.  

A psychiatric examination revealed: a clean appearance; unremarkable psychomotor activity; spontaneous speech; a cooperative attitude; constricted affect; nervous mood; intact attention; an inability to complete serial sevens; orientation to person, time, and place; no delusions; unremarkable thought content; normal judgment; no hallucinations, inappropriate or violent behavior, ritualistic or obsessive behavior, panic attacks, or homicidal or suicidal thoughts; good impulse control; intact memory; and an ability to maintain minimum personal hygiene.  The examiner assigned a GAF score of 60.  However, the examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS)-not PTSD.

During the Veteran's next VA examination in January 2011, the Veteran reported insomnia, anxiousness, recalling stressful events, a depressed mood, poor concentration, irritability, and poor impulse control.  The Veteran stated that these symptoms began during service and occurred to the present on a daily basis.  Regarding his social life, the Veteran stated that he had a few social relationships and went to church.  Additionally, the Veteran reported that he helped with household chores.  The examiner recorded no history of violence or assaultiveness.  However, the examiner noted that the Veteran had a history of suicide attempts and was hospitalized due to suicidal ideations for 12 days earlier in January 2011.

A psychiatric examination of the Veteran on this occasion revealed: clean and casual dress; unremarkable psychomotor activity; cooperative attitude; appropriate affect; an anxious and depressed mood; intact attention; an ability to complete serial sevens; orientation to person, time, and place; a paucity of ideas in regard to his thought process; a preoccupation with one or two topics in regard to his thought content; normal judgment; intact memory; irritability and anger; an ability to maintain minimum personal hygiene; but no hallucinations, obsessive or ritualistic behavior, panic attacks, episodes of violence, sleep impairment, or problems with activities of daily living.  Similar to the December 2008 VA examiner, the January 2011 examiner assigned a GAF score of 60 and provided a diagnosis of major depressive disorder-not PTSD.

Likewise, during the Veteran's next VA examination in September 2012, the examiner did not diagnose the Veteran with PTSD.  Again, the Veteran was assigned a diagnosis of major depressive disorder.  The Veteran reported that his marital and paternal relationships were still good.  The Veteran stated he had no hobbies but attended church activities with his spouse.  The examiner recorded the following symptoms: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 60.

Comparatively, during a May 2016 VA examination, the examiner noted that the Veteran had diminished concentration since the September 2012 VA examination.  The Veteran discussed the following symptoms: avoidance of watching television; remembering incidents from Vietnam; staying in his room and feeling tense looking out of the windows; always feeling afraid; waking up every night in a panic and checking the house gates to see if they were closed; having nightmares; feeling insecure, depressed, and anxious.  The Veteran also stated that he had no social life and even stopped going to church as too many people attended.  Additionally, the Veteran stated that he had ideas of self-harm but was afraid to tell others and had begun hearing non-existent voices call his name.

During a mental status examination, the examiner recorded the following observations: adequate hygiene and appropriate dress; cooperative, friendly, but not overly-familiar attitude; coherent and logical thought process; normal affect; orientation to time, place, and person; poor concentration; good judgment and insight; relatively well-preserved memory; and no delusions, obsessions, compulsions, feeling of guilt, or suicidal ideations as well as ideas of worthlessness or hopelessness.  Additionally, the examiner noted that the Veteran objectively demonstrated a depressed mood, anxiety, chronic sleep impairment, motivation and mood disturbances, and difficulty in adapting to stressful circumstances.  Unlike the prior VA examiners, the May 2016 VA examiner diagnosed the Veteran with only PTSD and no other mental health disorders.

In addition to the VA examinations recounted above, the Veteran's complete disability picture throughout the entirety of the claim period is brought into greater focus when considering the other evidence of record.  Specifically, in an October 2007 VA treatment record, the Veteran indicated a depressed mood.  Additionally, the Veteran reported insomnia and auditory hallucinations.  The clinician diagnosed the Veteran with PTSD and major depressive disorder with psychotic features.

As mentioned in the January 2011 VA examination report, VA treatment records from January 7, 2011 through January 19, 2011 document a period where the Veteran was hospitalized for suicidal ideations associated with his PTSD.  Specifically, as recorded in a January 7, 2011 record during admission, the Veteran reported intermittent suicidal ideas and stated that he wanted to kill himself.  The Veteran said that he was depressed and hearing voices that bothered him.  A mental status examination revealed delusional thoughts as well as poor judgment and insight.  The clinician diagnosed the Veteran with PTSD and depression with psychotic features.  The Veteran's assigned GAF score was 25-indicative of serious impairment or an inability to function in almost all areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

Likewise, in a May 2011 treatment summary from the Arecibo, Puerto Rico Vet Center, E.G., a licensed professional counselor, noted that the Veteran demonstrated and discussed: anxiety; sadness; hypersensitivity to noise; intense and frequent intrusive thoughts related to service experiences; nightmares; avoidance of conversations with military content; difficulty expressing feelings to loved ones; isolating behavior; and sensitivity to crowds and sudden movements.  E.G. stated that the Veteran had a distant relationship with his family and objective testing indicated that the Veteran suffered from severe depression.

Similarly, in October 2011, Dr. Rojas indicated that the Veteran suffered from PTSD due to service and that "[t]his condition [made the Veteran] totally disabled to do any kind of remunerative work and handle his assets."

Lastly, pursuant to documentation received from the Social Security Administration (SSA) dated January 1999, the Board notes that the Veteran has been received SSA disability benefits since September 1975 primarily due to PTSD.

When reviewing the evidence in its entirety, the Board finds that, prior to February 22, 2011 and beginning on May 1, 2011, the Veteran's disability picture most approximated occupational and social impairment, with deficiencies in most areas.  As such, the Board will assign initial 70 percent disability ratings for both time periods and grant the Veteran's claim in part.

Specifically, the Board finds that the 70 percent ratings are warranted as the Veteran demonstrated: suicidal ideations; near-continuous depression affecting his ability to function independently, appropriately, and effectively; slightly impacted memory; chronic sleep impairment; unprovoked irritability; difficulty in adapting to stressful circumstances, including work or in a worklike setting; occasional auditory hallucinations; and an inability to establish and maintain effective relationships.

On the other hand, the Board finds that the Veteran's PTSD does not warrant a higher 100 percent rating prior to February 22, 2011 or beginning on May 1, 2011 as the evidence does not demonstrate that the Veteran suffered from: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for his own name, names of close relatives, or his own prior occupation.  Thus, to this extent, the Veteran's claim is denied.

In reaching the conclusion that initial ratings no higher than 70 percent are warranted, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim for an increased initial evaluation for PTSD is being denied, the Board finds that the preponderance of the evidence is against the ratings higher than those assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased initial disability rating of 70 percent, but no higher, prior to February 22, 2011, and beginning on May 1, 2011, for PTSD is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for (1) entitlement to an earlier effective date for a grant of TDIU, and (2) entitlement to service connection for vision loss.

In regard to the Veteran's claim for entitlement to service connection for loss of vision, to include as secondary to diabetes, the Veteran was afforded a VA examination in December 2008.  During this examination, the examiner diagnosed the Veteran with refractive error and senile cataracts bilaterally.  The examiner opined that the Veteran's loss of vision was caused by or a result of the Veteran's refractive error and senile cataracts and was not caused by or a result of diabetes.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds the December 2008 VA examiner's opinion inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, it is unclear whether the examiner's opinion encompasses the Veteran's contention that his diabetes could have aggravated his cataracts and refractive error beyond their natural progression, leading to his current vision loss.  As such a new examination is required prior to adjudication of this claim.

Turning to the earlier effective date claim, as the outcome of the loss of vision claim may affect the outcome of when the Veteran was entitled to a TDIU, a final decision on this issue would be premature at this point.  Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, given the need to remand the foregoing claims, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since January 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such. 

2. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of his vision loss.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please identify all eye conditions by medical diagnosis.

(b) For each eye condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service.

(c) For each eye condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes caused the eye condition.

(d) For each eye condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes aggravated the eye condition beyond its natural progression.

If the clinician finds that any eye condition has been permanently worsened beyond normal progression (aggravated) by his service-connected diabetes, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


